Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office action is in response to Applicant's communication filed January 11, 2022 in response to the Office action dated October 13, 2021. 
Claims 4,7, 14 and 17 have been canceled.  Claims 1-3, 5, 6, 8, 11-13, 15, 16, 18, and 20 have been amended.  Claims 1-3, 5, 6, 8-13, 15, 16, 18-20 are pending in this application.
Allowable Subject Matter
Claims 1-3, 5, 6, 8-13, 15, 16, 18-20 are allowed.
Reason for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art made of record teaches an apparatus and method for temporarily storing write data issued by the host in the host memory buffer but fails to teach the combination including the limitations of the claimed invention. Specifically, the claimed feature of “………….allocate, in a memory of the host or the storage apparatus, a cache area, for temporarily storing a part of the conversion table, and a write buffer area, for storing a part of the conversion table that has been updated by the host and is to be written to the storage device, upon receipt of a request that requires update of the conversion table from the host, determine whether a first part of the conversion table to be updated is in the write buffer area, upon determining that the first part is in the write buffer area, update the first part in the write buffer area according to the requests upon determining that the first part is not in the write buffer area, determine whether the first part is in the cache area, and when the first part is not in either the cache area or the write buffer area, write the first part stored in the storage device to the cache area, and update the first part in the cache area according to the request.”
The prior art made of record, on the 892 and/or 1449 forms, in the case does not fairly teach or suggest the claimed limitations, nor does it render the claimed invention obvious. Therefore, this case is passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TASNIMA MATIN whose telephone number is (571)272-8785. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 

TASNIMA . MATIN
Primary Examiner
Art Unit 2135



/TASNIMA MATIN/             Primary Examiner, Art Unit 2135